DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to the response filed on April 10, 2022 (“April 2022 Response”).  The April 2022 Response contained, inter alia, claim amendments (“April 2022 Claim Amendments”) and “REMARKS” (“April 2022 Remarks”).
Claims 1-9 and 14-32 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 14-23, 26-29, and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen et al. (US 2005/0070257 A1)(“Saarinen”) in view of Scott et al. (US 2003/0182242 A1)(“Scott”).

As to Claim 1, Saarinen discloses a method performed by a computer system for displaying visual validation of the possession of a previously purchased electronic ticket for utilization of a service monitored by a ticket taker (Abstract and [0069]) comprising: 
a remote display device (mobile terminal 22);
provide a ticket payload (“prevalid ticket,” [0116]) to the remote display device (Fig.8a and [0116]); 
activating the ticket payload to provide an activated ticket (“upgrade the prevalid ticket to a valid ticket,” [0116]); 
transmitting to the remote display device a secured validation display object (“control data,” [0082]) associated with the activated ticket ([0017]), 
enabling the remote display device to display the secured validation display object upon validation of the token (“token,” [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]), wherein the displayed secured validation display object is for visual recognition by the ticket taker ([0020], [0069], and [0116]) and does not require a barcode scanning device (“[t]he present invention allows ticket validation without machines. For example, with the copy protection mechanism of the active ticket, validation by the human eye is easy: the control data part can change the appearance of the ticket to, for example, a certain music or picture with a certain background. Ticket verification can be conducted based on image change, sound change and/or frequency change (duration change) of the animation.” [0020], “Just by viewing and/or listening to the active ticket, the redemption inspector can verify if the ticket is valid.” [0029]); and
preventing the remote display device from displaying the secured validation display object in the event that the token is not validated or not activated ([0117], and [0133]).
Saarinen does not directly disclose
transmitting a token associated with a previously purchased electronic ticket to the remote display device, wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system; 
validating the token by matching the token transmitted to the remote display device to the copy of the unique identifier stored in the data record on the central computing system.
Scott teaches
transmitting a token (“identification data,” [0022]) associated with a previously purchased electronic ticket to the remote display device (mobile phone 2, see Fig.3)([0022]), wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record (database 5) on a central computer system (server 6)([0022]); 
validating the token by matching the token transmitted to the remote display device to the copy of the unique identifier stored in the data record on the central computing system (“verifies the identity of the purchaser at step 54 using the identification data…If the identification is positive, the server 6 …” [0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saarinen by the features of Scott and in particular to include in Saarinen, the feature of transmitting a token associated with a previously purchased electronic ticket to the remote device, wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system, and the feature of validating the token by matching the token transmitted to the remote device to the copy of the unique identifier stored in the data record on the central computing system, as taught by Scott.
A person having ordinary skill in the art would have been motivated to combine these features because given that “the token is validated against a database 5 which stores data on each transaction, this facilitates extremely flexible ticketing arrangements” (Scott, [0027]); and, such goals of flexible ticketing arrangements are similarly expressed in Saarinen (“[t]he active ticket according to the present invention is more flexible and can support various business models flexibly,…” [0031]).

As to Claim 2, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses receiving from the remote display device a request to verify the purchase of the previously purchased electronic ticket ([0123]-[0126]); determining the validity of the received request ([0116] and [0123]); and confirming the verification of the previously purchased electronic ticket by displaying the secured validation display object on the remote display device ([0116] and [0123]). 

As to Claim 3, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses transmitting the validation display object to the remote display device ([0116]) prior to the step of receiving the request for verification (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data). 

As to Claim 4, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses securing the validation display object prior to transmission of the validation display object against being displayed on the remote display device when the previously purchased electronic ticket has not been verified ([0101]). 

As to Claim 5, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the securing step is comprised of: encrypting the validation display object ([0095] and [0101]).

As to Claim 6, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses the step of transmitting validation display object to the remote device ([0116]) prior to the device verifying the electronic ticket (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data).

As to Claim 7, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses transmitting security data to the remote display device to authenticate the secured validation display object ([0098]-[0101]).

As to Claim 8, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses securing the validation display object prior to its transmission so that it is secured against display on the remote display device in the absence of the condition that the remote display device has verified the previously purchased electronic ticket  ([0101]).

As to Claim 9, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses where the securing step is comprised of: encrypting the validation display object ([0095] and [0101]).

As to Claim 14, Saarinen discloses a system for validating a previously purchased electronic tickets for utilization of a service monitored by a ticket taker (Abstract and [0069]) comprising: 
a central computer system (ticket service provider 24) and
at least one remote display device (mobile terminal 22) operatively connected to the central computer system over a data communication network (Fig.1);
provide a ticket payload (“prevalid ticket,” [0116]) to the at least one remote display device (Fig.8a and [0116]), wherein the ticket payload is activated to provide and an activated ticket (“upgrade the prevalid ticket to a valid ticket,” [0116]) and a secured validation display object (“control data,” [0082]) associated with the activated ticket is transmitted to the remote display device ([0017]); 
wherein the remote display device is enabled to display the secured validation display object upon validation of the token (“token,” [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]) or the remote display device is prevented from displaying the secured validation display object in the event that the token is not validated or not activated ([0117] and [0133]),
wherein the displayed secured validation display object is for visual recognition by a ticket taker and does not require a barcode scanning device (“The present invention allows ticket validation without machines. For example, with the copy protection mechanism of the active ticket, validation by the human eye is easy: the control data part can change the appearance of the ticket to, for example, a certain music or picture with a certain background. Ticket verification can be conducted based on image change, sound change and/or frequency change (duration change) of the animation.” [0020], “Just by viewing and/or listening to the active ticket, the redemption inspector can verify if the ticket is valid.” [0029]).
Saarinen does not directly disclose
wherein the central computer system transmits a token associated with a previously purchased electronic ticket to the at least one remote display device wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to the remote display device to the copy of the unique identifier stored on the central computing system.
Scott teaches
wherein the central computer system (server 6) transmits a token (“identification data,” [0022]) associated with a previously purchased electronic ticket to the at least one remote display device (mobile phone 2)([0022]) wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record (database 5) on a central computer system ([0022]) and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to the remote display device to the copy of the unique identifier stored on the central computing system (“verifies the identity of the purchaser at step 54 using the identification data…If the identification is positive, the server 6 …” [0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saarinen by the features of Scott and in particular to include in Saarinen, the feature wherein the central computer system transmits a token associated with a previously purchased electronic ticket to the at least one remote display device wherein the token is a unique identifier and a copy of the unique identifier is stored in a data record on a central computer system and upon a request received in the at least one remote display device validates the token associated with the previously purchased electronic ticket by matching the token transmitted to the remote display device to the copy of the unique identifier stored on the central computing system, as taught by Scott.
A person having ordinary skill in the art would have been motivated to combine these features because given that “the token is validated against a database 5 which stores data on each transaction, this facilitates extremely flexible ticketing arrangements” (Scott, [0027]); and, such goals of flexible ticketing arrangements are similarly expressed in Saarinen (“[t]he active ticket according to the present invention is more flexible and can support various business models flexibly,…” [0031]).

As to Claim 15, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is not displayable without verification of the purchased electronic ticket ([0083]). 

As to Claim 16, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is secured by encryption ([0095] and [0101]).

As to Claim 17, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the remote display device receives and stores the secured validation display object ([0116]) prior to verification of the purchase of the previously purchased electronic ticket (“cross check the payment with the issuer to decide its latest status and appearance,” [0124], therefore the cross check can be done at any point in time, even after receiving previously the control token/control data). 

As to Claim 18, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the remote display device displays the secured validating display object without a network connection with the central computer system (“In some of these cases, no connection to the ticket provider would need to be established for fetching the control data [0083]). 

As to Claim 19, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is further comprised of data parameters that are configured to be used by the remote display device to perform the purchase validation ([0085]). 

As to Claim 20, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner (selecting “‘Use,’” [0077]). 

As to Claim 21, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the predetermined manner of actuation is the user touching a predefined area of a display screen on the remote display device (selecting “‘Use,’” [0077], Fig.3B).  

As to Claim 22, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the predefined area of the display screen appears as a button (selecting “‘Use,’” [0077], Fig.3B).  

As to Claim 23, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the predetermined manner of actuation is the input of a code into the remote display device by the user (selecting “‘Use’” wherein the code is ‘Use,’ [0077], Fig.3B).  

As to Claim 26, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the validating display object is further configured to display in different versions of appearance where the selection of version is dependent on a pre-determined schedule (Fig.4 and [0080]-[0083]). 

As to Claim 27, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the remote display device is further configured to display the secured validating display object without a network connection with the central system (“In some of these cases, no connection to the ticket provider would need to be established for fetching the control data [0083]). 

As to Claim 28, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the central computer system transmits the secured validating display object to the remote display device in dependence on completion of a purchase of the previously purchased electronic ticket ([0116]). 

As to Claim 29, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the secured validation display object is configured to be unique to a specific remote display device it is intended to be displayed on ([0049]). 

As to Claim 31, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the data communication network is configured to have a persistent channel between the central system and the remote display device through which the central system can push content ([0035], [0048], [0094]). 

As to Claim 32, the Saarinen/Scott combination discloses as discussed above.  Saarinen further discloses wherein the content is an advertisement that is selected from a plurality of advertisements ([0024], [0047]) in dependence on the type of purchased electronic ticket ([0140]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Scott and further in view of Herzog et al. (US 2011/0311094 A1)(“Herzog”).

As to Claim 24, the Saarinen/Scott combination discloses as discussed above.  
Saarinen does not directly disclose wherein the predetermined manner of actuation is the input of a sound into the remote display device. 
Herzog teaches manner of actuation is the input of a sound into the remote display device ([0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Scott combination by the feature of Herzog and in particular to include in the predetermined manner of actuation of the Saarinen/Scott combination the input of a sound into the remote display device as taught by Herzog.  A person having ordinary skill in the art would have been motivated to combine these features because it help to increase “fraud protection” (Scott, [0012]).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Scott and further in view of Rosenblatt et al. (US 2010/0082491 A1)(“Rosenblatt”).

As to Claim 25, the Saarinen/Scott combination discloses as discussed above.  
Saarinen does not directly disclose wherein the predetermined manner of actuation is the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device. 
Rosenblatt teaches manner of actuation is the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device ([0114]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Scott combination by the features of Rosenblatt and in particular to include in the predetermined manner of actuation of the Saarinen/Scott combination the feature of the detection of a predetermined location by means of a GPS detector incorporated within or attached to the remote display device as taught by Rosenblatt.  A person having ordinary skill in the art would have been motivated to combine these features because it help to increase “fraud protection” (Scott, [0012]).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saarinen in view of Scott and further in view of Moberg et al. (US 9,152,279 B2)(“Moberg”).

As to Claim 30, the Saarinen/Scott combination discloses as discussed above.  
Saarinen does not directly disclose wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner of actuation and wherein the predetermined manner of actuation is input of a predetermined visual image. 
Moberg teaches wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner of actuation and predetermined manner of actuation is input of a predetermined visual image (Fig.2 and associated text).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saarinen/Scott combination by the features of Moberg and in particular to include in the Saarinen/Scott combination, the feature wherein the secured validating display object is further configured to change based on a user of the remote display device actuating the user interface of the remote display device in a predetermined manner of actuation and wherein the predetermined manner of actuation is input of a predetermined visual image, as taught by Moberg.  A person having ordinary skill in the art would have been motivated to combine these features because it would help “to simplify the corresponding transactions” (Moberg, C.1, L.50-51).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34 of U.S. Patent No. US 8,494,967 B2 and Claims 1-26 of US 9,239,993. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to displaying a visual validation of the possession of a previously purchased electronic ticket.


Response to Arguments
Applicant’s arguments in the April 2022 Remarks have been fully considered and addressed below.
On pages 9-10 of the April 2022 Remarks, Applicant argues that Saarinen cannot be combined with Scott.  First, the Examiner respectfully disagrees that portions of Scott are being improperly ignored and that there is a teaching away.  The primary reference (Saarinen) discloses the claimed “enabling the remote display device to display the secured validation display object upon validation of the token ("token," [0085]) and an activated ticket ([0017]-[0019], [0081], [0082], [0085], [0093], [0104], and [0106]-[0107]), wherein the displayed secured validation display object is for visual recognition by the ticket taker ([0020], [0069], and [0116]) and does not require a barcode scanning device ("[t]he present invention allows ticket validation without machines. For example, with the copy protection mechanism of the active ticket, validation by the human eye is easy: the control data part can change the appearance of the ticket to, for example, a certain music or picture with a certain background. Ticket verification can be conducted based on image change, sound change and/or frequency change (duration change) of the animation." [0020], "Just by viewing and/or listening to the active ticket, the redemption inspector can verify if the ticket is valid." [0029])”.  Second, Scott, the secondary reference, is relied upon only for certain features in the rejection such as the transmitting and validating of the token.  The barcode, and acts of reading a barcode by a device in Scott are simply not relied upon for as features in the combination in the rejection, and such teachings do not interfere or render inoperable the combination with Saarinen, since Saarinen teaches both visual recognition validation and machine validation, including but not limited to barcode scanning. Importantly, the primary reference- Saarinen is the reference that is relied upon for the displaying of the object that is for visual recognition, not Scott.  It is noted that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As such, given the references are in the same field of endeavor of ticket validation and seek the same solution of secure and flexible ticketing arrangements, and that including Scott’s features in Saarinen as discussed in the rejection would not result in an inoperable or unpredictable process, the combination set forth in the rejection is viable and proper.  Applicant also appears to purport that Saarinen teaches away from "cross check at validation" and/or "ticket validation that requires a machine" but as mentioned before Saarinen is replete in its disclosure of alternatives to visual human recognition of tickets (which is in line with its pursuit of being adaptable), including for instance the following excerpts: “The active ticket according to the present invention is more flexible and can support various business models flexibly, because it is suited for: ticket inspection/verification by human eyes; ticket verification digitally by a device” ([0031]), “[0160] Reader terminal may also be handheld or another mobile terminal or PTD. [0161] Validation can happen with a human checking the ticket appearance or other characteristic, or validation can happen with a camera and software that can check these wanted characteristics automatically.” ([0160]-[0161]), “1) Printing the ticket at the automatic ticket printer/sales desk either before or at the event. Then ticket handling, transfers etc. is manual.” ([0176]).  As such, there is no teaching away between the references.
Applicant further argues that “[t]he examiner wants to ignore that the token is explicitly disclosed in Scott as generating a machine-readable representation of the token ("the bar code"), then argue that the Scott is not being relied upon for the bar code.”  Applicant appears to be applying other aspects of Scott for which it is not relied upon.  Scott is not relied upon for the barcode that is generated in steps that occur after validating of the token.  Scott is relied upon for the transmitting and validating of the token (“identification data,” [0022]) that is associated with a previously purchased ticket.  Applicant claims that “[i]t is not relevant what features Scott is being relied upon…. [t]he relevant question is whether the prior art being relied on would have led one of ordinary skill in the art in a different direction…”  The Examiner argues that a person having ordinary skill in the art would have been motivated to combine these features because given that “the token is validated against a database 5 which stores data on each transaction, this facilitates extremely flexible ticketing arrangements” (Scott, [0027]); and, such goals of flexible ticketing arrangements are similarly expressed in Saarinen (“[t]he active ticket according to the present invention is more flexible and can support various business models flexibly,…” [0031]).  Therefore, the argument is unpersuasive.
Additionally, it is noted the instant claims state that “the displayed secured validation display object… does not require a barcode scanning device.”  So, the claims are not saying that the act of validation "does not require a barcode scanning device," they say that the "object" "does not require a barcode scanning device" (but is not specific in what sense such device is not required).  This distinction is relevant since Applicant appears to be arguing based on features which are narrower than those claimed.  
On page 11 of the April 2022 Remarks, Applicant argues that there lacks a rational underpinning to combine the references.  The Examiner respectfully disagrees because a person having ordinary skill in the art would have been motivated to combine these features because given that “the token is validated against a database 5 which stores data on each transaction, this facilitates extremely flexible ticketing arrangements” (Scott, [0027]); and, such goals of flexible ticketing arrangements are similarly expressed in Saarinen (“[t]he active ticket according to the present invention is more flexible and can support various business models flexibly,…” [0031]).  In response to Applicant’s argument that Saarinen teaches away from barcodes, similarly to what was discussed above, Saarinen supports both visual recognition and barcode scanning (See “[t]he present invention allows ticket validation without machines. For example, with the copy protection mechanism of the active ticket, validation by the human eye is easy: the control data part can change the appearance of the ticket to, for example, a certain music or picture with a certain background. Ticket verification can be conducted based on image change, sound change and/or frequency change (duration change) of the animation." [0020], "Just by viewing and/or listening to the active ticket, the redemption inspector can verify if the ticket is valid." [0029], and see alternatives to visual human recognition of tickets, “The active ticket according to the present invention is more flexible and can support various business models flexibly, because it is suited for: ticket inspection/verification by human eyes; ticket verification digitally by a device” [0031], “[0160] Reader terminal may also be handheld or another mobile terminal or PTD. [0161] Validation can happen with a human checking the ticket appearance or other characteristic, or validation can happen with a camera and software that can check these wanted characteristics automatically,” [0160]-[0161], “1) Printing the ticket at the automatic ticket printer/sales desk either before or at the event. Then ticket handling, transfers etc. is manual.” [0176]).  Therefore, there can be no teaching away based on Applicant’s rationale that Saarinen only teaches visual recognition.
For the reasons given above, the arguments are found unpersuasive.  
Applicant does not argue the double patenting rejections; therefore, the rejections remain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Forbes (US 2010/0219234 A1)(“Forbes”) teaches: the displayed secured validation display object is for visual recognition by the ticket taker (“the mobile ticket displayed on the display of the mobile phone contains the photograph then the operator can also conveniently compare that photograph with the one on their terminal and the ticket holder,” [0069]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 272-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, Scott 800-786-9199 (IN USA OR CANADA) or 571-272-1000./M.A.M/
Examiner, Art Unit 3621
July 16, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621